        Case 2:19-cm-00303-UA Document 1 Filed 07/30/19 Page 1 of 1 Page IDysry"
                                                                              #:1                           ~   }




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

          Notice to District Court of Related Criminal Duty Filing
                                                               ~..,
 Number of current Criminal Duty Filing:        CR Misc. No.                                 ~" "   ~ _
                                                                                                    c_,..
                                                                                                    ~_._
 Titles) of documents) making up current criminal duty filing: Stipulation Exte~din'g .~Tnitec~"States of
 America's Time to File Complaint for Forfeiture; [Proposed] Order Thereon Lodged unde eparate-~=
 Cover; [Proposed] Order Extending United States of America's Time to File Complaint fir E~rfeiture;~`
 Memorandum of Judicial Conflict.                                                            ~`"         `-~'
                                                                                                    f


 The United States of America hereby informs the Court that the above-referenced criminal d g filing
(check all that apply and provide appYop~iate information):

a) Q does not relate to any previously filed criminal duty matters;

b) ❑relates to the following criminal duty matters) previously filed and assigned (provide case
numbers)and assignedjudges)for all related criminal duty matters):




c) ❑relates to the following indictments) previously filed and assigned (provide case numbers) and
assignedjudges)for all related pending indictments):

There is a particular reason this criminal duty matter should be assigned to a judge assigned either a
related criminal duty matter or a related indictment listed above. Explain:




Respectfully submitted,

DATED:            July 30, 2019                           /s/ Victor Rodgers
                                                       VICTOR RODGERS
                                                       Assistant United States Attorney




    This notice must be submitted with every criminal duty :filing. Multiple documents.submitted
    concurrently for the same matter are considered one criminal duty filing for purposes of
    submitting this notice




 CR-I S (05/08)                   NOTICE TO DISTRICT COURT OF RELATED CRIMINAL DUTY FILING
